McCAY, J.
The lien of livery-stable keepers, is, by our Code, placed upon the same footing as that of an inn-keeper. Code, section 2037. It seems to be well settled, by the authorities, that this lien extends in' favor of any account in the line of the inn-keeper’s business. A livery-stable keeper hires horses and buggies and drivers, as well as feeds horses, and we see no reason for confining his lien to the account for feeding the horses of the defendant below.
Taking the two section of the Code together, sections 2096 and 2097, with the well settled rule, as to the lien of *an inn-keeper, we think it plain that the lien of the livery-man, upon any property of the customer, in his possession, as a stable-keeper, is good, not only for the board of the horses, but for any account in the line of the business.
We do not say this whole account comes within this rule; that *115is a question of fact. All we decide is, that upon its face, this proceeding was good, and ought not to have been dismissed.
Judgment reversed.